Order unanimously reversed on the law, with $20 costs and disbursements to the appellant, and the motion to dismiss the second cause of action is granted, with $10 costs, with leave to the plaintiff to replead within 10 days after the service of a copy of the order, with notice of entry. The defendant allegedly defaulted in conveying title to real property in accordance with a contract to do so. In the first cause of action, the plaintiff seeks recovery of the deposit paid under the agreement and the expenses for title examination. By the second cause, the plaintiff claims damages for loss of his bargain and in excess of those sought in the first. The second cause of action is insufficient. The allegations upon which the plaintiff relies fall far short of the required averments of bad faith or willful disregard of a contractual obligation essential to sustain a pleading in an action of this kind (see Mokar Properties Corp. v. Hall, 6 A D 2d 536; Bulkley v. Rouken Glen, 222 App. Div. 570, 574, affd. 248 N. Y. 647). Concur — Botein, P. J., Breitel, M. M. Frank, Stevens and Bastow, JJ.